Citation Nr: 9932632	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  93-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.

2.  Entitlement to service connection for a pelvic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from August 1989 to July 
1992.

This appeal arose from a November 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
sinusitis, and which assigned it a noncompensable evaluation.  
Service connection for pelvic disorders was also denied.  In 
April 1995, this case was remanded by the Board of Veterans' 
Appeals (Board) for additional development.  Following the 
remand, the RO informed the veteran and her representative 
through a supplemental statement of the case in October 1998 
that the denial of her claims was being confirmed and 
continued.  In April 1999, these issues were again remanded 
for further development.  

The April 1999 Board remand had instructed the RO to afford 
the veteran a complete ear, nose and throat examination in 
order to ascertain the current nature and degree of severity 
of her service-connected sinusitis.  A copy of the November 
1997 PAP smear was also to be obtained and the file was to be 
returned to the examiner who conducted the November 1997 
examination of the veteran so that certain opinions could be 
rendered.  However, a review of the record revealed that 
these instructions were not complied with.  Unfortunately, 
there is no indication in the record as to why these 
instructions were not complied with (e.g., the veteran failed 
to report to the examination).

According to Stegall v. West, 11 Vet. App. 268 (1998), when a 
case is remanded by either the Court or by the Board, a 
veteran has, as a matter of law, the right to compliance with 
that remand.  Since the Board must ensure that the 
instructions of a remand are complied with, failure to do so 
would constitute error on the part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete ear, nose and throat examination 
by a qualified physician in order to 
ascertain the current nature and degree 
of severity of the service-connected 
sinusitis.  The examiner should indicate 
whether her sinusitis is moderate, with 
discharge or crusting or scabbing with 
infrequent headaches or whether there are 
one to two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment or three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, purulent discharge or crusting.  
All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner to review prior to the 
examination so that the veteran's entire 
medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the entire file has been reviewed.

2.  The RO should locate the report of 
the PAP smear obtained as part of the 
October to November 1997 VA examination 
and associate it with the claims folder.  
Once this report has been obtained, the 
RO should request that the examiner who 
examined the veteran in 1997 review the 
findings of the examination in 
conjunction with the PAP smear results 
and render an opinion as to whether the 
veteran currently suffers from any 
gynecological disorder and whether it is 
etiologically related to the symptoms and 
problems noted in service.  If the 
examiner is no longer available, the RO 
should afford the veteran another 
gynecological examination; that examiner 
should render the opinions noted above.

If another VA examination is necessary, 
the examiner must be provided with the 
claims folder prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration.  The 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.

3.  Once the above development has been 
completed, the RO should readjudicate the 
claims for an increased evaluation for 
sinusitis and service connection for 
pelvic problems.  The RO should rely upon 
the respiratory regulations that are most 
favorable to the veteran in evaluating 
her claim for an increase.  See Karnas v. 
Derwinski, 1 Vet. App. 301 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












